UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05570 Nuveen Premium Income Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Premium Income Municipal Fund, Inc. (NPI) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 4.9% (3.1% of Total Investments) $ 4,050 Alabama 21st Century Authority, Tobacco Settlement Revenue Bonds, Series 2000, 6.125%, 12/01/16 6/11 at 101.00 A– $ 4,137,278 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006C-2: 5.000%, 11/15/36 (UB) 11/16 at 100.00 Aa1 5.000%, 11/15/39 (UB) 11/16 at 100.00 Aa1 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 Aa1 2006D, 5.000%, 11/15/39 (UB) Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A: 5.250%, 11/15/20 11/15 at 100.00 Baa2 5.000%, 11/15/30 11/15 at 100.00 Baa2 Birmingham Waterworks And Sewer Board, Alabama, Water and Sewer Revenue Bonds, Series 1/17 at 100.00 AA+ 2007A, 4.500%, 1/01/43 – AMBAC Insured (UB) Courtland Industrial Development Board, Alabama, Pollution Control Revenue Bonds, 6/15 at 100.00 BBB International Paper Company, Series 2005A, 5.000%, 6/01/25 DCH Health Care Authority, Alabama, Healthcare Facilities Revenue Bonds, Series 2002, 6/12 at 101.00 A 5.250%, 6/01/18 Montgomery BMC Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist 11/14 at 100.00 A3 (4) Medical Center, Series 2004C, 5.250%, 11/15/29 (Pre-refunded 11/15/14) Total Alabama Alaska – 1.4% (0.9% of Total Investments) Anchorage, Alaska, General Obligation Refunding Bonds, Series 2003A: 5.250%, 9/01/17 (Pre-refunded 9/01/13) – FGIC Insured 9/13 at 100.00 AA (4) 5.250%, 9/01/18 (Pre-refunded 9/01/13) – FGIC Insured 9/13 at 100.00 AA (4) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 Baa3 Series 2006A, 5.000%, 6/01/32 Total Alaska Arizona – 2.1% (1.3% of Total Investments) Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B: 5.250%, 12/01/24 12/15 at 100.00 BBB 5.250%, 12/01/25 12/15 at 100.00 BBB Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series No Opt. Call A+ 2010A, 5.000%, 7/01/40 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 University of Arizona, Certificates of Participation, Series 2002B, 5.125%, 6/01/18 – 6/12 at 100.00 AA– AMBAC Insured Total Arizona Arkansas – 0.2% (0.2% of Total Investments) Washington County, Arkansas, Hospital Revenue Bonds, Washington Regional Medical Center, 2/15 at 100.00 Baa1 Series 2005B, 5.000%, 2/01/25 California – 20.7% (13.0% of Total Investments) Alameda Corridor Transportation Authority, California, Subordinate Lien Revenue Bonds, Series No Opt. Call A– 2004A, 0.000%, 10/01/20 – AMBAC Insured Anaheim Public Finance Authority, California, Public Improvement Project Lease Bonds, Series 9/17 at 100.00 A1 2007A-1, 4.375%, 3/01/37 – FGIC Insured California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 6.000%, 5/12 at 101.00 Aaa 5/01/15 (Pre-refunded 5/01/12) California Educational Facilities Authority, Revenue Bonds, University of Southern California, 10/15 at 100.00 AA+ Series 2005, 4.750%, 10/01/28 (UB) California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/15 at 100.00 A2 2006, 5.000%, 11/01/30 California Health Facilities Financing Authority, Health Facility Revenue Bonds, Adventist Health System/West, Series 2003A: 5.000%, 3/01/28 3/13 at 100.00 A 5.000%, 3/01/33 3/13 at 100.00 A California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, No Opt. Call A+ Series 2004I, 4.950%, 7/01/26 (Mandatory put 7/01/14) California Health Facilities Financing Authority, Revenue Bonds, Cedars-Sinai Medical Center, 11/15 at 100.00 AAA Series 2005, 5.000%, 11/15/27 California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 A+ Series 2006, 5.000%, 4/01/37 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/19 at 100.00 AA Series 2009B, 5.500%, 10/01/39 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 AA– 5.000%, 11/15/42 (UB) California State Public Works Board, Lease Revenue Bonds, Department of Corrections, Series No Opt. Call A2 1993E, 5.500%, 6/01/15 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 3/20 at 100.00 A2 2010A-1, 6.000%, 3/01/35 California State, General Obligation Bonds, Series 2004: 5.125%, 2/01/25 2/14 at 100.00 A1 5.125%, 2/01/26 2/14 at 100.00 A1 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/30 7/15 at 100.00 BBB 5.000%, 7/01/39 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender No Opt. Call AA– Option Bond Trust 3175, 13.571%, 5/15/14 (IF) California, Economic Recovery Revenue Bonds, Series 2004A, 5.250%, 7/01/14 No Opt. Call Aa3 California, Economic Recovery Revenue Bonds, Series 2004A, 5.250%, 7/01/14 (ETM) No Opt. Call AAA Chula Vista, California, Industrial Development Revenue Bonds, San Diego Gas and Electric 6/14 at 102.00 A Company, Series 1996A, 5.300%, 7/01/21 Clovis Unified School District, Fresno County, California, General Obligation Bonds, Series No Opt. Call AA+ 2006B, 0.000%, 8/01/26 – NPFG Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 Baa3 5.750%, 6/01/47 6/17 at 100.00 Baa3 5.125%, 6/01/47 6/17 at 100.00 Baa3 Kern Community College District, California, General Obligation Bonds, Series 2006, 0.000%, No Opt. Call AA+ 11/01/24 – AGM Insured Martinez, California, Home Mortgage Revenue Bonds, Series 1983A, 10.750%, 2/01/16 (ETM) No Opt. Call AAA Pomona, California, GNMA/FNMA Collateralized Securities Program Single Family Mortgage Revenue No Opt. Call AAA Bonds, Series 1990A, 7.600%, 5/01/23 (ETM) Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/14 at 100.00 Baa1 (4) Center, Series 2004, 5.875%, 7/01/26 (Pre-refunded 7/01/14) Redwood City School District, San Mateo County, California, General Obligation Bonds, Series 7/12 at 100.00 A+ 2002, 5.000%, 7/15/27 – FGIC Insured Sacramento Municipal Utility District, California, Electric Revenue Bonds, Series 2003R, 8/13 at 100.00 A+ 5.000%, 8/15/22 – NPFG Insured San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006: 5.000%, 9/01/21 9/15 at 102.00 Baa3 5.000%, 9/01/23 9/15 at 102.00 Baa3 San Diego Unified Port District, California, Revenue Bonds, Series 2004B, 5.000%, 9/01/29 – 9/14 at 100.00 A+ NPFG Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/31 – NPFG Insured No Opt. Call Baa1 0.000%, 1/15/32 – NPFG Insured No Opt. Call Baa1 0.000%, 1/15/34 – NPFG Insured No Opt. Call Baa1 0.000%, 1/15/36 – NPFG Insured No Opt. Call Baa1 Total California Colorado – 4.4% (2.8% of Total Investments) Centennial Water and Sanitation District, Colorado, Water and Sewerage Revenue Bonds, Series 12/14 at 100.00 AA– 2004, 5.000%, 12/01/21 – FGIC Insured Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Bromley 9/15 at 100.00 A School, Series 2005, 5.125%, 9/15/20 – SYNCORA GTY Insured Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan 6/16 at 100.00 A– Society, Series 2005, 5.000%, 6/01/29 Colorado Health Facilities Authority, Revenue Bonds, Parkview Medical Center, Series 2004, 9/14 at 100.00 A3 5.000%, 9/01/25 Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health Care, Series 2005F, 3/15 at 100.00 A 5.000%, 3/01/25 Colorado Housing Finance Authority, Single Family Program Senior Bonds, Series 2000B-2, 4/11 at 105.00 AA 7.250%, 10/01/31 (Alternative Minimum Tax) Denver City and County, Colorado, Airport System Revenue Bonds, Series 1991D, 7.750%, 11/15/13 No Opt. Call A+ (Alternative Minimum Tax) Denver, Colorado, Excise Tax Revenue Bonds, Convention Center, Series 2001A, 5.500%, 9/01/18 3/11 at 100.00 AA+ (4) (Pre-refunded 3/01/11) – AGM Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, No Opt. Call Baa1 9/01/32 – NPFG Insured Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/41 Total Colorado Connecticut – 0.6% (0.3% of Total Investments) Connecticut, General Obligation Bonds, Series 2001C, 5.500%, 12/15/16 No Opt. Call AA Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System 11/15 at 100.00 A1 Revenue Bonds, Series 2005A, 5.000%, 11/15/30 – NPFG Insured Total Connecticut Delaware – 0.2% (0.1% of Total Investments) Delaware Health Facilities Authority, Revenue Bonds, Christiana Care Health Services Inc., 10/20 at 100.00 AA– Series 2010A, 5.000%, 10/01/40 – NPFG Insured District of Columbia – 4.1% (2.6% of Total Investments) District of Columbia Housing Finance Agency, GNMA Collateralized Single Family Mortgage 6/11 at 100.00 AAA Revenue Bonds, Series 1988E-4, 6.375%, 6/01/26 (Alternative Minimum Tax) District of Columbia, General Obligation Bonds, Series 1998B, 6.000%, 6/01/20 – NPFG Insured No Opt. Call Aa2 District of Columbia, Revenue Bonds, Georgetown University, Series 2001A: 0.000%, 4/01/24 (Pre-refunded 4/01/11) – NPFG Insured 4/11 at 47.66 BBB (4) 0.000%, 4/01/25 (Pre-refunded 4/01/11) – NPFG Insured 4/11 at 44.83 BBB (4) 0.000%, 4/01/32 (Pre-refunded 4/01/11) – NPFG Insured 4/11 at 29.23 BBB (4) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1606, 11.381%, 10/01/30 – AMBAC Insured (IF) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1730, 11.357%, 10/01/30 – AMBAC Insured (IF) Total District of Columbia Florida – 6.8% (4.3% of Total Investments) Brevard County Health Facilities Authority, Florida, Revenue Bonds, Health First Inc. Project, 4/16 at 100.00 A– Series 2005, 5.000%, 4/01/24 Hillsborough County Aviation Authority, Florida, Revenue Bonds, Tampa International Airport, 10/13 at 100.00 Aa3 Series 2003A, 5.375%, 10/01/16 – NPFG Insured (Alternative Minimum Tax) Hillsborough County Industrial Development Authority, Florida, Exempt Facilities Remarketed 4/12 at 100.00 N/R Revenue Bonds, National Gypsum Company, Apollo Beach Project, Series 2000B, 7.125%, 4/01/30 (Alternative Minimum Tax) JEA, Florida, Water and Sewer System Revenue Bonds, Series 2010D, 5.000%, 10/01/39 No Opt. Call Aa2 Miami-Dade County Expressway Authority, Florida, Toll System Revenue Bonds, Series 2006, 7/16 at 100.00 A 4.500%, 7/01/33 – AMBAC Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A2 5.000%, 10/01/41 South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) Tallahassee, Florida, Energy System Revenue Bonds, Series 2005, 5.000%, 10/01/28 – NPFG Insured 10/15 at 100.00 AA Volusia County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/15 at 100.00 Aa3 8/01/22 – AGM Insured Total Florida Georgia – 1.8% (1.1% of Total Investments) Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Molecular Science 5/14 at 100.00 Aa3 Building, Series 2004, 5.250%, 5/01/24 – NPFG Insured Fulton-DeKalb Hospital Authority, Georgia, Revenue Refunding Certificates, Series 2003, 1/14 at 100.00 AA+ 5.250%, 1/01/20 – AGM Insured Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Refunding Bonds, No Opt. Call Aa2 Series 1992P, 6.250%, 7/01/20 – AMBAC Insured Total Georgia Hawaii – 1.3% (0.8% of Total Investments) Hawaii, General Obligation Bonds, Series 2003DA, 5.250%, 9/01/21 – NPFG Insured 9/13 at 100.00 Aa1 Idaho – 0.3% (0.2% of Total Investments) Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial Hospital, Series 2006: 5.250%, 9/01/30 9/16 at 100.00 BBB– 5.250%, 9/01/37 9/16 at 100.00 BBB– Total Idaho Illinois – 10.8% (6.9% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1: 0.000%, 12/01/16 – FGIC Insured No Opt. Call Aa2 0.000%, 12/01/20 – FGIC Insured No Opt. Call Aa2 0.000%, 12/01/24 – FGIC Insured No Opt. Call Aa2 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A: 0.000%, 12/01/21 – FGIC Insured No Opt. Call Aa2 0.000%, 12/01/23 – FGIC Insured No Opt. Call Aa2 Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Development Finance Authority, Pollution Control Revenue Refunding Bonds, Illinois 2/11 at 100.00 Baa1 Power Company, Series 1994A, 5.700%, 2/01/24 – NPFG Insured Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2004: 5.250%, 11/15/22 5/14 at 100.00 A 5.250%, 11/15/23 5/14 at 100.00 A Illinois Finance Authority, Revenue Bonds, Proctor Hospital, Series 2006, 5.125%, 1/01/25 1/16 at 100.00 BB+ Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, 5/12 at 100.00 Aaa 5.500%, 5/15/32 (Pre-refunded 5/15/12) Illinois Health Facilities Authority, Revenue Bonds, Sherman Health Systems, Series 1997, 2/11 at 100.00 BBB 5.250%, 8/01/27 – AMBAC Insured Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel 1/16 at 100.00 B– Revenue Bonds, Series 2005B, 5.250%, 1/01/30 Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project 6/20 at 100.00 AAA Refunding Bonds, Series 2010A, 5.500%, 6/15/50 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call A2 Project, Series 1993A, 0.000%, 6/15/15 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call A2 (4) Project, Series 1993A, 0.000%, 6/15/15 – FGIC Insured (ETM) Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place No Opt. Call AAA Hospitality Facility, Series 1996A, 7.000%, 7/01/26 (ETM) Upper Illinois River Valley Development Authority, Healthcare Facilities Revenue Bonds, Morris 12/11 at 101.00 BBB+ Hospital, Series 2001, 6.625%, 12/01/31 Total Illinois Indiana – 1.5% (1.0% of Total Investments) Hamilton County Public Building Corporation, Indiana, First Mortgage Bonds, Series 2004, 8/14 at 100.00 Aaa 5.000%, 8/01/22 – AGM Insured Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2010B., 12/20 at 100.00 AA 5.000%, 12/01/37 Wawasee Community School Corporation, Indiana, First Mortgage Bonds, New Elementary and 1/12 at 101.00 AA+ (4) Remodeling Building Corporation, Series 2000, 5.750%, 1/15/20 (Pre-refunded 1/15/12) Total Indiana Iowa – 1.4% (0.9% of Total Investments) Iowa Finance Authority, Industrial Remarketed Revenue Refunding Bonds, Urbandale Hotel No Opt. Call AAA Corporation, Series 1989A, 8.500%, 8/01/16 (Alternative Minimum Tax) (ETM) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.500%, 6/01/42 6/15 at 100.00 BBB 5.625%, 6/01/46 6/15 at 100.00 BBB Total Iowa Kansas – 0.8% (0.5% of Total Investments) Kansas Department of Transportation, Highway Revenue Bonds, Series 2004A, 5.000%, 3/01/21 (UB) 3/14 at 100.00 AAA Kentucky – 0.9% (0.6% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro No Opt. Call Baa2 Medical Health System, Series 2010A, 6.500%, 3/01/45 Marshall County School District Finance Corporation, Kentucky, School Building Revenue Bonds, Series 2004: 5.000%, 6/01/19 – AMBAC Insured 6/14 at 100.00 Aa2 5.000%, 6/01/20 – AMBAC Insured 6/14 at 100.00 Aa2 5.000%, 6/01/21 – AMBAC Insured 6/14 at 100.00 Aa2 Total Kentucky Louisiana – 4.4% (2.8% of Total Investments) Jefferson Sales Tax District, Jefferson Parish, Louisiana, Special Sales Tax Revenue Refunding 12/12 at 100.00 A+ (4) Bonds, Series 2002, 5.250%, 12/01/19 (Pre-refunded 12/01/12) – AMBAC Insured Louisiana Public Facilities Authority, Extended Care Facilities Revenue Bonds, Comm-Care Corporation Project, Series 1994: 11.000%, 2/01/14 (ETM) No Opt. Call N/R (4) 11.000%, 2/01/14 (ETM) No Opt. Call N/R (4) Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our 8/15 at 100.00 A+ Lady Health System, Series 2005A, 5.250%, 8/15/31 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.500%, 5/15/47 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2005A: 5.000%, 5/01/25 – FGIC Insured 5/15 at 100.00 Aa1 5.000%, 5/01/26 – FGIC Insured 5/15 at 100.00 Aa1 5.000%, 5/01/27 – FGIC Insured 5/15 at 100.00 Aa1 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 AA+ 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B: 5.500%, 5/15/30 5/11 at 101.00 A 5.875%, 5/15/39 5/11 at 101.00 A– Total Louisiana Maryland – 1.3% (0.8% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 Baa3 9/01/27 – SYNCORA GTY Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County No Opt. Call BBB– Hospital, Series 2008, 5.750%, 1/01/33 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland 7/16 at 100.00 Baa1 Health, Series 2006A, 4.750%, 7/01/36 – NPFG Insured Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing Development 7/11 at 100.00 Aaa Bonds, Series 2000B, 6.200%, 7/01/30 (Alternative Minimum Tax) Total Maryland Massachusetts – 3.9% (2.5% of Total Investments) Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue Bonds, Series 2001A, 7/11 at 100.00 N/R 5.850%, 7/01/35 – AMBAC Insured (Alternative Minimum Tax) Massachusetts Industrial Finance Agency, Resource Recovery Revenue Refunding Bonds, Ogden 6/11 at 100.00 A– Haverhill Project, Series 1998A, 5.450%, 12/01/12 (Alternative Minimum Tax) Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2004, 5.250%, 1/14 at 100.00 A1 (4) 1/01/24 (Pre-refunded 1/01/14) – FGIC Insured Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2006, 8/16 at 100.00 AAA 4.375%, 8/01/36 (UB) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2005A, 5.250%, 8/01/25 – 8/17 at 100.00 AA+ NPFG Insured Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 8/01/46 – 2/17 at 100.00 AA+ AGM Insured (UB) (9) Total Massachusetts Michigan – 3.3% (2.1% of Total Investments) Detroit, Michigan, General Obligation Bonds, Series 2003A: 5.250%, 4/01/22 – SYNCORA GTY Insured 4/13 at 100.00 BB 5.250%, 4/01/23 – SYNCORA GTY Insured 4/13 at 100.00 BB Kent Hospital Finance Authority, Michigan, Revenue Bonds, Metropolitan Hospital, Series 2005A, 7/15 at 100.00 BB+ 6.000%, 7/01/35 Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2003II, 10/13 at 100.00 Aa3 5.000%, 10/15/23 – NPFG Insured Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2006A, 12/16 at 100.00 AA 5.000%, 12/01/31 (UB) Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation 6/16 at 100.00 Baa3 Revenue Bonds, Series 2006, 5.500%, 6/01/35 Wayne County, Michigan, Airport Revenue Bonds, Detroit Metropolitan Airport, Series 2002D, 12/12 at 100.00 A2 5.500%, 12/01/19 – FGIC Insured (Alternative Minimum Tax) Total Michigan Minnesota – 5.2% (3.3% of Total Investments) Cohasset, Minnesota, Pollution Control Revenue Bonds, Allete Inc., Series 2004, 4.950%, 7/01/22 7/14 at 100.00 A2 Duluth Economic Development Authority, Minnesota, Healthcare Facilities Revenue Bonds, 2/14 at 100.00 N/R (4) Benedictine Health System – St. Mary’s Duluth Clinic, Series 2004, 5.375%, 2/15/22 (Pre-refunded 2/15/14) Eden Prairie, Minnesota, GNMA Collateralized Multifamily Housing Revenue Bonds, Rolling Hills Project, Series 2001A: 6.150%, 8/20/31 8/11 at 105.00 Aaa 6.200%, 2/20/43 8/11 at 105.00 Aaa Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, 1/20 at 100.00 AA– Senior Lien Series 2010A, 5.000%, 1/01/35 90 Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, 5/11 at 100.00 A Fairview Hospital and Healthcare Services, Series 1997A, 5.750%, 11/15/26 – NPFG Insured Minnesota Municipal Power Agency, Electric Revenue Bonds, Series 2004A, 5.250%, 10/01/24 10/14 at 100.00 A3 St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., 11/15 at 100.00 BB+ Series 2005, 6.000%, 11/15/25 St. Paul Housing and Redevelopment Authority, Minnesota, Sales Tax Revenue Refunding Bonds, 11/15 at 103.00 AA+ Civic Center Project, Series 1996, 7.100%, 11/01/23 – AGM Insured Total Minnesota Mississippi – 0.8% (0.5% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) Missouri – 1.6% (1.0% of Total Investments) Cole County Industrial Development Authority, Missouri, Revenue Bonds, Lutheran Senior 2/14 at 100.00 N/R Services – Heisinger Project, Series 2004, 5.250%, 2/01/24 Hannibal Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Hannibal 3/16 at 100.00 BBB+ Regional Hospital, Series 2006, 5.000%, 3/01/22 Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, Branson Landing Project, Series 2005A: 6.000%, 6/01/20 No Opt. Call A 5.000%, 6/01/35 6/15 at 100.00 A Missouri Health and Educational Facilities Authority, Revenue Bonds, SSM Healthcare System, Series 2001A: 5.250%, 6/01/21 (Pre-refunded 6/01/11) – AMBAC Insured 6/11 at 101.00 AA– (4) 5.250%, 6/01/21 (Pre-refunded 6/01/11) – AMBAC Insured 6/11 at 101.00 AA– (4) 5.250%, 6/01/21 (Pre-refunded 6/01/11) – AMBAC Insured 6/11 at 101.00 AA– (4) 5.250%, 6/01/28 (Pre-refunded 6/01/11) – AMBAC Insured 6/11 at 101.00 AA– (4) Total Missouri Nebraska – 0.2% (0.1% of Total Investments) Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska City 2, 2/17 at 100.00 AA+ Series 2006A, Trust 11673, 19.388%, 8/01/40 – AMBAC Insured (IF) Nevada – 4.8% (3.1% of Total Investments) Clark County School District, Nevada, General Obligation Bonds, Series 2002C, 5.500%, 6/15/18 6/12 at 100.00 AA (4) (Pre-refunded 6/15/12) – NPFG Insured Clark County, Nevada, Airport Revenue Bonds, Subordinte Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 Clark County, Nevada, General Obligation Bank Bonds, Southern Nevada Water Authority Loan, 6/11 at 100.00 AA+ (4) Series 2001, 5.250%, 6/01/26 (Pre-refunded 6/01/11) – FGIC Insured Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/29 – AMBAC Insured No Opt. Call N/R 5.375%, 1/01/40 – AMBAC Insured (6) 7/11 at 100.00 N/R Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 A 8.000%, 6/15/30 Total Nevada New Hampshire – 0.1% (0.0% of Total Investments) New Hampshire Housing Finance Authority, Single Family Mortgage Acquisition Revenue Bonds, 7/11 at 100.00 Aa2 Series 1996B, 6.400%, 1/01/27 (Alternative Minimum Tax) New Jersey – 8.0% (5.1% of Total Investments) Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Bonds, Port District 7/11 at 100.00 AA+ Project, Series 1999B, 5.625%, 1/01/26 – AGM Insured Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center No Opt. Call B3 Hotel/Conference Center Project, Series 2005A, 5.000%, 1/01/15 New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2005P: 5.250%, 9/01/24 9/15 at 100.00 AA– 5.250%, 9/01/26 9/15 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine 6/19 at 100.00 Baa1 and Dentistry of New Jersey, Series 2009B, 7.500%, 12/01/32 New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BBB– University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call AA– 2006A, 5.250%, 12/15/20 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2003C: 5.500%, 6/15/20 (Pre-refunded 6/15/13) 6/13 at 100.00 AAA 5.500%, 6/15/23 (Pre-refunded 6/15/13) 6/13 at 100.00 AAA New Jersey Turnpike Authority, Revenue Bonds, Series 2000A: 6.000%, 1/01/14 – NPFG Insured (ETM) No Opt. Call A+ (4) 6.000%, 1/01/14 – NPFG Insured (ETM) No Opt. Call A+ (4) New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.000%, 1/01/25 – AGM Insured (UB) 1/15 at 100.00 AA+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 BBB Series 2007-1A, 4.500%, 6/01/23 Total New Jersey New Mexico – 0.7% (0.5% of Total Investments) Santa Fe County, New Mexico, Correctional System Gross Receipts Tax Revenue Bonds, Series No Opt. Call AA+ 1997, 6.000%, 2/01/27 – AGM Insured New York – 14.3% (9.0% of Total Investments) Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 0.000%, 7/15/44 No Opt. Call BBB– Dormitory Authority of the State of New York, Revenue Bonds, University of Rochester, Series 2004A: 5.250%, 7/01/22 7/14 at 100.00 Aa3 5.250%, 7/01/24 7/14 at 100.00 Aa3 Dormitory Authority of the State of New York, Revenue Bonds, University of Rochester, Series 7/14 at 100.00 AAA 2004A, 5.250%, 7/01/20 (Pre-refunded 7/01/14) Dormitory Authority of the State of New York, State and Local Appropriation Lease Bonds, 7/14 at 100.00 AA– Upstate Community Colleges, Series 2004B, 5.250%, 7/01/20 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/24 – AMBAC Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Liberty Development Corporation, New York, Goldman Sachs Headquarter Revenue Bonds, Series No Opt. Call A1 2005, 5.250%, 10/01/35 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 4.250%, 11/16 at 100.00 A– 5/01/33 – NPFG Insured Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005B, 11/15 at 100.00 A 5.000%, 11/15/30 – AMBAC Insured Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005F, 11/15 at 100.00 A 5.000%, 11/15/30 Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 A Series 2002A, 5.125%, 11/15/21 – FGIC Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, United Jewish Appeal – Federation of Jewish Philanthropies of New York Inc., Series 2004A: 5.250%, 7/01/20 7/14 at 100.00 Aa1 5.250%, 7/01/21 7/14 at 100.00 Aa1 5.250%, 7/01/22 4/14 at 100.00 Aa1 5.250%, 7/01/24 4/14 at 100.00 Aa1 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 12/20 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2011 Series EE, 5.375%, 6/15/43 New York City, New York, General Obligation Bonds, Fiscal Series 2003D, 5.250%, 10/15/22 (UB) 10/13 at 100.00 AA 95 New York City, New York, General Obligation Bonds, Fiscal Series 2003J, 5.500%, 6/01/23 6/13 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2003J, 5.500%, 6/01/23 6/13 at 100.00 AAA (Pre-refunded 6/01/13) New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/24 (UB) 4/15 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/20 (UB) 8/14 at 100.00 AA New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Series 2005, 11/15 at 100.00 AA+ Trust 2364, 16.924%, 11/15/44 – AMBAC Insured (IF) New York Counties Tobacco Trust I, Tobacco Settlement Pass-Through Bonds, Series 2000B, 6/11 at 100.00 BBB 6.500%, 6/01/35 New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/11 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003A-1, 5.500%, 6/01/16 New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 3/14 at 100.00 AAA 2004A-1, 5.000%, 3/15/26 – FGIC Insured Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred 3/14 at 101.00 Aa2 Thirty-Fifth Series 2004, 5.000%, 9/15/28 – SYNCORA GTY Insured Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 1.6% (1.0% of Total Investments) Charlotte, North Carolina, Certificates of Participation, Governmental Facilities Projects, Series 2003G: 5.250%, 6/01/22 (UB) 6/13 at 100.00 AA+ 5.250%, 6/01/23 (UB) 6/13 at 100.00 AA+ Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008, Trust 1149, 14.813%, 7/15/32 (IF) Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care System Revenue Bonds, 1/17 at 100.00 AA– Carolinas Health Care, Series 2007A, 5.000%, 1/15/31 Gaston County Industrial Facilities and Pollution Control Financing Authority, North Carolina, 8/15 at 100.00 N/R National Gypsum Company Project Exempt Facilities Revenue Bonds, Series 2005, 5.750%, 8/01/35 (Alternative Minimum Tax) Total North Carolina Ohio – 2.0% (1.2% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 Baa3 5.875%, 6/01/30 6/17 at 100.00 Baa3 5.750%, 6/01/34 6/17 at 100.00 Baa3 5.875%, 6/01/47 6/17 at 100.00 Baa3 Franklin County, Ohio, Hospital Revenue and Improvement Bonds, Children’s Hospital Project, 5/11 at 101.00 Aa2 (4) Series 2001, 5.500%, 5/01/28 (Pre-refunded 5/01/11) – AMBAC Insured Ohio State University, General Receipts Bonds, Series 2003B, 5.250%, 6/01/20 6/13 at 100.00 Aa1 Ohio State University, General Receipts Bonds, Series 2003B, 5.250%, 6/01/20 6/13 at 100.00 N/R (4) (Pre-refunded 6/01/13) Richland County, Ohio, Hospital Facilities Revenue Refunding Bonds, MedCentral Health System 11/12 at 100.00 A– Obligated Group, Series 2000A, 6.125%, 11/15/16 Total Ohio Oklahoma – 2.6% (1.6% of Total Investments) Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 9/16 at 100.00 BB+ 5.375%, 9/01/36 Oklahoma Capitol Improvement Authority, State Facilities Revenue Bonds, Series 2005F, 5.000%, 7/15 at 100.00 AA 7/01/24 – AMBAC Insured Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007: 5.000%, 2/15/37 2/17 at 100.00 A 5.000%, 2/15/42 2/17 at 100.00 A Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA+ System, Series 2006, 5.000%, 12/15/36 (UB) Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA+ System, Series 2006, Trust 3500, 8.331%, 6/15/30 (IF) Total Oklahoma Oregon – 0.5% (0.3% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Series 2005A, 5/15 at 100.00 AA+ 5.000%, 5/01/24 – AGM Insured Oregon State Department of Transportation, Highway User Tax Revenue Bonds, Series 2004A, 11/14 at 100.00 AAA 5.000%, 11/15/21 (Pre-refunded 11/15/14) Total Oregon Pennsylvania – 5.5% (3.5% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Charter School Revenue Bonds, 3/17 at 100.00 BBB School Lane Charter School, Series 2007A, 5.000%, 3/15/37 Lancaster Higher Education Authority, Pennsylvania, Revenue Bonds, Franklin and Marshall College, Series 2003C: 5.250%, 4/15/15 4/13 at 100.00 AA– 5.250%, 4/15/17 4/13 at 100.00 AA– Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, St. Joseph’s University, 11/20 at 100.00 A– Series 2010A, 5.000%, 11/01/40 Pennsylvania State University, General Revenue Bonds, Series 2005, 5.000%, 9/01/29 9/15 at 100.00 Aa1 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue No Opt. Call AA Bonds, Series 2010A, 0.000%, 12/01/34 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 – 6/16 at 100.00 Aa3 AMBAC Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1: 5.000%, 9/01/21 – AGM Insured 9/14 at 100.00 AA+ 5.000%, 9/01/22 – AGM Insured 9/14 at 100.00 AA+ Philadelphia Redevelopment Authority, Pennsylvania, Multifamily Housing Mortgage Revenue 4/11 at 100.00 N/R Bonds, Cricket Court Apartments, Series 1998A, 6.200%, 4/01/25 (Alternative Minimum Tax) State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School 6/13 at 100.00 AAA District, Series 2003, 5.250%, 6/01/24 (Pre-refunded 6/01/13) – AGM Insured Total Pennsylvania Puerto Rico – 0.3% (0.2% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 8/17 at 100.00 Aa2 5.250%, 8/01/57 Rhode Island – 0.5% (0.3% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 6.125%, 6/01/32 6/12 at 100.00 BBB 6.250%, 6/01/42 6/12 at 100.00 BBB Total Rhode Island South Carolina – 5.5% (3.5% of Total Investments) Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, 12/14 at 100.00 AA– GROWTH, Series 2004, 5.250%, 12/01/24 Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 2003: 5.250%, 12/01/18 (UB) 12/13 at 100.00 AA 5.250%, 12/01/20 (UB) 12/13 at 100.00 AA 5.250%, 12/01/21 (UB) 12/13 at 100.00 AA Lexington County Health Service District, South Carolina, Hospital Revenue Bonds, Series 2004: 6.000%, 5/01/19 (Pre-refunded 5/01/14) 5/14 at 100.00 A+ (4) 5.500%, 5/01/24 (Pre-refunded 5/01/14) 5/14 at 100.00 A+ (4) South Carolina JOBS Economic Development Authority, Hospital Refunding and Improvement Revenue Bonds, Palmetto Health Alliance, Series 2003C: 6.375%, 8/01/34 (Pre-refunded 8/01/13) 8/13 at 100.00 BBB+ (4) 6.375%, 8/01/34 (Pre-refunded 8/01/13) 8/13 at 100.00 BBB+ (4) Tobacco Settlement Revenue Management Authority, South Carolina, Tobacco Settlement 5/11 at 101.00 BBB (4) Asset-Backed Bonds, Series 2001B, 6.000%, 5/15/22 (Pre-refunded 5/15/11) Total South Carolina Tennessee – 1.6% (1.0% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Revenue Bonds, Mountain 7/16 at 100.00 BBB+ States Health Alliance, Series 2006A, 5.500%, 7/01/36 Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue 1/17 at 31.68 A Refunding Bonds, Covenant Health, Series 2006, 0.000%, 1/01/40 Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, 10/19 at 100.00 AA Tennessee, Revenue Refunding Bonds, Vanderbilt University, Series 2009B, 5.000%, 10/01/39 Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 9/16 at 100.00 BBB+ Wellmont Health System, Series 2006C, 5.250%, 9/01/36 Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (5),(6) 11/17 at 100.00 N/R 5.500%, 11/01/46 (5),(6) 11/17 at 100.00 N/R Tennessee Housing Development Agency, Homeownership Program Bonds, Series 2004, 5.000%, 7/13 at 100.00 AA+ 7/01/34 (Alternative Minimum Tax) Total Tennessee Texas – 14.3% (9.1% of Total Investments) Alliance Airport Authority, Texas, Special Facilities Revenue Bonds, American Airlines Inc., 12/12 at 100.00 CCC+ Series 2007, 5.250%, 12/01/29 (Alternative Minimum Tax) Austin Housing Finance Corporation, Texas, GNMA Collateralized Multifamily Housing Revenue 12/15 at 100.00 Aaa Bonds, Fairway Village Project, Series 2000A, 7.375%, 6/20/35 (Alternative Minimum Tax) Board of Regents, University of Texas System, Financing System Revenue Bonds, Series 2006F, 2/17 at 100.00 AAA 4.250%, 8/15/36 (UB) Brazos River Authority, Texas, Pollution Control Revenue Bonds, TXU Energy Company LLC 10/13 at 101.00 CCC– Project, Series 2003C, 6.750%, 10/01/38 (Alternative Minimum Tax) Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman 4/20 at 100.00 Baa2 Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Dallas-Ft. Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2010A, 11/20 at 100.00 A+ 5.000%, 11/01/42 Harlingen Housing Finance Corporation, Texas, GNMA/FNMA Single Family Mortgage Revenue 3/11 at 105.00 AAA Bonds, Series 2000A, 6.700%, 9/01/33 (Alternative Minimum Tax) Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 11/11 at 100.00 Baa1 2001B, 5.250%, 11/15/40 – NPFG Insured Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2004A, 5.250%, 5/14 at 100.00 AA 5/15/25 – NPFG Insured Houston, Texas, General Obligation Public Improvement Bonds, Series 2001B, 5.500%, 3/01/15 3/11 at 100.00 AA+ (4) (Pre-refunded 3/01/11) – AGM Insured Hutto Independent School District, Williamson County, Texas, General Obligation Bonds, Series 8/16 at 100.00 AAA 2007A, 4.750%, 8/01/43 (UB) Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005: 5.250%, 8/15/21 No Opt. Call BBB– 5.125%, 8/15/26 No Opt. Call BBB– Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, 11/20 at 100.00 BBB Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 Lower Colorado River Authority, Texas, Contract Revenue Refunding Bonds, Transmission Services 5/13 at 100.00 A Corporation, Series 2003C, 5.250%, 5/15/23 – AMBAC Insured Lower Colorado River Authority, Texas, Revenue Refunding and Improvement Bonds, Series 2003: 5.250%, 5/15/24 (Pre-refunded 5/15/13) – AMBAC Insured 5/13 at 100.00 A1 (4) 5.250%, 5/15/24 (Pre-refunded 5/15/13) – AMBAC Insured 5/13 at 100.00 A1 (4) Lower Colorado River Authority, Texas, Revenue Refunding and Improvement Bonds, Series 2003, 5/13 at 100.00 A1 5.250%, 5/15/24 – AMBAC Insured North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 Pearland Independent School District, Brazoria County, Texas, General Obligation Bonds, Tender 2/17 at 100.00 AAA Option Bond Trust 1124, 7.338%, 8/15/26 (IF) Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Electric Company, Series 11/15 at 100.00 CCC 2001C, 5.200%, 5/01/28 Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, 2/17 at 100.00 AA– Texas Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) Tarrant County Health Facilities Development Corporation, Texas, GNMA Collateralized Mortgage 6/11 at 105.00 Aaa Loan Revenue Bonds, Eastview Nursing Home, Ebony Lake Nursing Center, Ft. Stockton Nursing Center, Lynnhaven Nursing Center and Mission Oaks Manor, Series 2000A-1, 7.625%, 12/20/32 Tarrant Regional Water District, Texas, Water Revenue Refunding and Improvement Bonds, Series 3/13 at 100.00 AAA 1999, 5.250%, 3/01/17 – AGM Insured Texas State, General Obligation Bonds, Series 2008, Trust 3213, 13.568%, 4/01/28 (IF) 4/17 at 100.00 Aaa Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series No Opt. Call BBB+ 2002A, 0.000%, 8/15/24 – AMBAC Insured Tomball Hospital Authority, Texas, Hospital Revenue Bonds, Tomball Regional Hospital, Series 7/15 at 100.00 Baa3 2005, 5.000%, 7/01/20 Total Texas Virginia – 1.1% (0.7% of Total Investments) Metropolitan Washington D.C. Airports Authority, Airport System Revenue Bonds, Series 2010A, 10/20 at 100.00 AA– 5.000%, 10/01/39 Virginia Beach Development Authority, Virginia, Multifamily Residential Rental Housing Revenue 10/14 at 100.00 N/R Bonds, Mayfair Apartments I and II, Series 1999, 7.500%, 10/01/39 (Alternative Minimum Tax) Total Virginia Washington – 4.2% (2.7% of Total Investments) Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station, 7/12 at 100.00 Aaa Series 2002A, 5.750%, 7/01/17 – NPFG Insured Skagit County Public Hospital District 1, Washington, General Obligation Bonds, Series 2004A, 6/14 at 100.00 A1 5.375%, 12/01/20 – NPFG Insured Snohomish County, Washington, Limited Tax General Obligation Bonds, Series 2001, 5.250%, 12/11 at 100.00 AA (4) 12/01/26 (Pre-refunded 12/01/11) – NPFG Insured Washington State Health Care Facilities Authority, Revenue Bonds, Kadlec Regional Medical 12/20 at 100.00 Baa2 Center, Series 2010, 5.500%, 12/01/39 Washington State Health Care Facilities Authority, Revenue Bonds, Swedish Health Services, 5/11 at 100.00 A2 Series 1998, 5.125%, 11/15/22 – AMBAC Insured Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2002: 6.500%, 6/01/26 6/13 at 100.00 BBB 6.625%, 6/01/32 6/13 at 100.00 BBB Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2002-03C, 0.000%, No Opt. Call AA+ 6/01/24 – NPFG Insured Washington, General Obligation Bonds, Series 2000S-5, 0.000%, 1/01/20 – FGIC Insured No Opt. Call AA+ Total Washington Wisconsin – 4.2% (2.7% of Total Investments) Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed Bonds, Series 2002: 6.125%, 6/01/27 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.375%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA Milwaukee Redevelopment Authority, Wisconsin, Lease Revenue Bonds, Public Schools, Series 2003A: 5.125%, 8/01/22 (Pre-refunded 8/01/13) – AMBAC Insured 8/13 at 100.00 Aa3 (4) 5.125%, 8/01/23 (Pre-refunded 8/01/13) – AMBAC Insured 8/13 at 100.00 Aa3 (4) Monroe Redevelopment Authority, Wisconsin, Development Revenue Bonds, The Monroe Clinic, Inc., 2/19 at 100.00 A3 Series 2009, 5.875%, 2/15/39 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Agnesian Healthcare 7/11 at 100.00 A– (4) Inc., Series 2001, 6.000%, 7/01/21 (Pre-refunded 7/01/11) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Healthcare Inc., 4/13 at 100.00 BBB+ Series 2003, 6.400%, 4/15/33 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Carroll College Inc., 10/11 at 100.00 BBB Series 2001, 6.125%, 10/01/16 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior 5/16 at 100.00 BBB Healthcare, Series 2006, 5.000%, 5/01/32 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Franciscan Sisters of 9/13 at 100.00 BBB+ (4) Christian Charity Healthcare Ministry, Series 2003A, 6.000%, 9/01/22 (Pre-refunded 9/01/13) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Franciscan Sisters of 9/17 at 100.00 BBB+ Christian Charity HealthCare Ministry, Series 2007, 5.000%, 9/01/33 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 BBB+ Healthcare System, Series 2006, 5.250%, 8/15/34 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/13 at 100.00 BBB+ Services Inc., Series 2003A, 5.250%, 8/15/25 Wisconsin State, General Obligation Bonds, Series 2004-3: 5.250%, 5/01/19 – FGIC Insured 5/14 at 100.00 AA 5.250%, 5/01/21 – FGIC Insured 5/14 at 100.00 AA Wisconsin State, General Obligation Bonds, Series 2004-3, 5.250%, 5/01/19 (Pre-refunded 5/14 at 100.00 Aa2 (4) 5/01/14) – FGIC Insured Total Wisconsin Wyoming – 0.5% (0.3% of Total Investments) Sweetwater County, Wyoming, Solid Waste Disposal Revenue Bonds, FMC Corporation, Series 2005, 12/15 at 100.00 BBB+ 5.600%, 12/01/35 (Alternative Minimum Tax) $ 1,533,781 Total Long-Term Investments (cost $1,355,046,633) – 157.2% (99.5% of Total Investments) Short-Term Investments – 0.8% (0.5% of Total Investments) Texas – 0.8% (0.5% of Total Investments) Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Variable Rate 4/17 at 100.00 AA+ Demand Revenue Obligations, Tender Option Bond Trust 2043, 0.280%, 4/01/29 (7) Total Short-Term Investments (cost $7,000,000) Total Investments (cost $1,362,046,633) – 158.0% Floating Rate Obligations – (15.1)% Other Assets Less Liabilities – 5.7% Auction Rate Preferred Shares, at Liquidation Value – (48.6)% (8) Net Assets Applicable to Common Shares – 100% $ 824,763,873 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
